Citation Nr: 0310702	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-17 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for head injury 
residuals.

4.  Entitlement to service connection for a facial scar.

5.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disability.

6.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine disability.

7.  Entitlement to a rating in excess of 10 percent for left 
shoulder arthritis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to June 1969, June 1972 to October 1979, and from 
September 1985 to October 1997.  These claims are on appeal 
before the Board of Veterans' Appeals (Board) from June and 
December 1998 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  The veteran was advised by the RO in 
June 2002 of the pertinent mandates of the VCAA and 
implementing regulations.  However, only two of the instant 
claims were specifically mentioned (residuals of head 
injuries and scar of the left side of the mouth).  These two 
claims had been previously denied by the RO as not well 
grounded.  See December 1998 RO rating decision.  The letter 
also addressed only claims for service connection, and did 
not discuss claims for increased ratings.  Thus, it was not 
sufficiently specific as to all of the instant claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a decision on May 1, 2003, Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs,   F.3d  Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.

Regarding the veteran's service connection claims, it is 
apparent that he was exposed to substantial noise trauma in 
service.  When he was last examined by VA in May 1998, 
moderate sensorineural loss at 2000 Hertz, was diagnosed.  
This appears on its face inconsistent with puretone threshold 
testing which showed a puretone threshold of five decibels at 
2000 hertz in the right ear.  

The claim for service connection for a bilateral ankle 
disorder was denied as not well grounded.  While the RO 
subsequently (in December 2002) readjudicated several 
previously denied claims which had been denied as not well 
grounded, the bilateral ankle claim was not among them.  
Hence, it must be readjudicated under the VCAA mandates.

Concerning the veteran's three claims for increased ratings 
for orthopedic disabilities (cervical and lumbar spine and 
left shoulder), a review of the October 2002 VA orthopedic 
examination report reveals that the veteran's claims folder 
was not available to the examiner.  The Board notes that 
rating examinations are to "take into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The October 2002 VA 
orthopedic examination also does not appear to have 
sufficiently complied with the requirements set out by the 
United States Court of Appeals for Veterans Claims (Court) in 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Specifically, 
the effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination were not addressed.  

Furthermore, the Court has held that in initial ratings 
assigned following a grant of service connection, "staged 
ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Here, the rating actions on appeal 
(in June and December 1998) granted service connection for 
cervical spine, lumbar spine and left shoulder disabilities, 
and "staged ratings" are for consideration.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran must be provided notice 
of the enactment and provisions of the 
VCAA, including specific information 
regarding what evidence he needs to 
establish his claims, what evidence VA 
has obtained or will obtain on his 
behalf, and what evidence or information 
he is responsible for obtaining or 
providing.  If further evidence is 
identified, the VA should obtain such 
evidence and associate it with the claims 
file.  

2.  The veteran should be asked to 
identify all sources of medical treatment 
(VA and private) he received for any of 
the disorders at issue from August 2002 
to the present.  The RO should obtain 
copies of complete records of such 
treatment from all sources identified.  

3.  The veteran should be scheduled for a 
VA audiological evaluation (with 
audiometric studies) to determine whether 
he has a right ear hearing loss 
disability by VA standards and, if so, 
the likely etiology of such disability.  
The claims folder must be provided to, 
and reviewed by, the examiner.  If a 
right ear hearing loss disability by VA 
standards is found, the examiner should 
opine whether, as likely as not, such 
hearing loss is related to the veteran's 
noise exposure in service.    The 
examiner should explain the rationale for 
any opinion given.
4.  The veteran should be afforded a VA orthopedic 
examination to ascertain the current severity of 
his service-connected cervical spine, lumbar spine 
and left shoulder disabilities.  The claims folder 
must be available to, and reviewed by, the examiner 
in conjunction with the examination.  The examiner 
should ascertain cervical, lumbar, and left 
shoulder active and passive ranges of motion, and 
determine whether there is weakened movement, 
excess fatigability, or incoordination.  If 
feasible, these determinations should be expressed 
in terms of the degree of additional range of 
motion due to such factors.  The examiner should 
also opine as to the degree to which pain could 
limit functional ability during flare-ups or on use 
over a period of time.  The examiner must explain 
the rationale for any opinion given.  The RO should 
notify the veteran of 38 C.F.R. § 3.655 as it 
relates to the failure to report for scheduled VA 
examinations.

5.  After the development ordered above 
is completed, as well as any other action 
deemed necessary, the RO should re-
adjudicate the matters on appeal in light 
of the additional development and 
guidelines established by the Court and 
the Federal Circuit.  If any benefit 
sought remains denied, the RO should 
issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
requisite period of time to respond.  
Thereafter, the case should be returned 
to the Board for further review, if 
otherwise in order.  


The purpose of this remand is to comply with the mandates of 
the VCAA and the decision of the Federal Circuit in Disabled 
American Veterans v. Secretary of Veterans Affairs, __F.3d__, 
Nos. 02-7304, -7305,-7316 (Fed. Cir. May 1, 2002).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




